Campbell, J.
 On a motion for judgment as of nonsuit the evidence is viewed in the light most favorable to the plaintiff. Bowen v. Gardner, 275 N.C. 363, 168 S.E. 2d 47 (1969). When so viewed the evidence is susceptible to the interpretation that the actual collision occurred on the hard surface of the highway. It was open country and the maximum speed limit was 60 m.p.h. Debris was scattered all over the highway. The Williams automobile came to rest with the front end headed in a northerly direction at the center line of the highway, and the rear end was towards the southerly edge of the highway. This would be some evidence that the Williams vehicle was in the process of making a U-turn and Williams, Jr., told the *35investigating highway patrolman that he intended to make a U-turn and go back towards Ahoskie. “Physical facts at the scene of an accident may speak louder than the testimony of witnesses. The interpretation of the physical facts is ordinarily the province of the jury.” Funeral Home v. Pride, 261 N.C. 723, 136 S.E. 2d 120 (1964). Williams, Jr., denied that he had commenced making the U-turn and claimed that his automobile was standing motionless and completely off the hard surface of the highway on the shoulder on the south side.
We are of the opinion that the evidence when taken in the light most favorable to the plaintiff presented a jury question as to the factual situation, and the trial court correctly permitted the jury to determine the disputed facts. No exception was taken to the charge, and therefore it is presumed that the judge correctly instructed the jury as to the law involved and correctly applied the law to the facts in the case. The determination of the true facts was for the jury-
The second question presented by the appellants is that the trial court erred in permitting the plaintiff to question a witness Perry as to how he had answered certain questions on a previous hearing.
 The witness Perry had been a passenger in the Williams automobile. He was called as a witness for the plaintiff and testified that Williams had driven onto the shoulder of the road and immediately was hit by the Harrell automobile; that Williams did not make any turn to the left and was completely off the pavement when hit. Counsel for plaintiff then proceeded to ask the witness if he had not testified at a previous hearing of this matter. Apparently, counsel for plaintiff was attempting to show that the witness Perry had on a previous occasion testified that Williams drove the 1960 Chevrolet automobile onto the highway into the position where it was found after the collision. The record is not clear as to just exactly what was sought to be elicited from this witness. Whatever it was, the defendants assert that it was error to permit such questions as it constituted improper impeachment by the plaintiff of the plaintiff’s own witness. While a party may not impeach his own witness, he may contradict such a witness by showing that the witness has previously made a contradictory statement or that the physical facts do not permit the inference that the occurrence in question happened as the witness said it did. In the instant case, we find that the plaintiff here was attempting to contradict the witness Perry rather than *36impeach him. Stansbury, N.C. Evidence 2d, § 40, p. 79. Likewise, see Funeral Home v. Pride, supra.
In the instant case we find no error in the trial.
Affirmed.
PARKER and Graham, JJ., concur.